Citation Nr: 0318189	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-04 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from January 1975 to 
January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision of the 
Department of Veterans Affairs (VA), Fort Harrison, Montana, 
Regional Office (RO) that, inter alia, denied the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  The matter was the subject of development 
undertaken by the Board in November 2002 and April 2003.


REMAND

The veteran's claim of entitlement to service connection for 
diabetes mellitus turns upon whether competent evidence can 
be produced supporting the allegation that the initial 
manifestations of that disease occurred in service or to a 
compensable degree within the first post-service year.  The 
current evidence reveals that the veteran had treatment for 
blurred vision and fatigue, dietary restrictions, and 
elevated glucose readings on blood tests in service.  It also 
documents a post-service diagnosis of non-insulin dependent 
diabetes mellitus.  Under U.S.C.A. § 5103A(d)(1) (West 2002), 
obtaining a medical examination and medical opinion is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  The necessity for additional 
examination is shown.  

This case is REMANDED to the RO for the following:

1.  All notification and development action 
required by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), in addition to that specified below, should 
be completed.  In particular, the notification 
requirements and development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002) should be fully complied with and satisfied.  

2.  The veteran should be asked to provide the 
names and addresses of all medical care providers 
who have treated him for diabetes mellitus since 
his discharge from service.  After securing the 
necessary releases, copies of the records from any 
providers identified by the veteran that are not 
already of record should be obtained.  These 
records should be associated with the claims file.

3.  The veteran should then be scheduled for an 
appropriate examination to show the nature, extent, 
and etiology of diabetes mellitus, if found.  The 
claims folder must be made available to the 
examiner for review in connection with the 
examination.  The examiner should review the 
veteran's claims folder and indicate in the 
examination report that the records contained 
therein have been reviewed.  If diabetes mellitus 
is found, the examiner should offer an opinion as 
to whether it is at least as likely as not that the 
veteran's diabetes mellitus is related to service.  
The examiner should specifically consider all of 
the service medical records, including those 
showing treatment for blurred vision and fatigue, 
dietary restrictions, and elevated glucose readings 
on blood tests.  Additionally, the examiner should 
consider the complaints and findings shown in the 
first post-service year, including elevated glucose 
readings shown in July 1996.  The examiner should 
be asked to provide an opinion as to whether it is 
as likely as not that any of the in-service 
findings had any relationship to current diabetes.  
The nature of any such relationship should be 
explained.  A complete rationale for any opinion 
expressed is respectfully requested.  If the 
physician cannot answer any of the questions 
without resort to speculation, he or she should so 
indicate.  

4.  Thereafter, the veteran's claim should be re-
adjudicated.  If a complete grant of the claim 
remains denied, the appellant and his 
representative should be provided a supplemental 
statement of the case.  The supplemental statement 
of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


